           Case 1:21-cv-02806-LAK Document 4 Filed 04/01/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 JOHN DOE,                                                    1:21-cv-2806

                                         Plaintiff,

                    -against-

 MICHAEL McSWEENEY in his official capacity as
 City Clerk of the City of New York,

                                         Defendant.


                       MOTION TO PROCEED PSEUDONYMOUSLY

       In Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185 (2d Cir. 2008), the court articulated

a non-exhaustive list of ten factors to determine whether to permit a party to proceed

pseudonymously:

               (1) whether the litigation involves matters that are highly sensitive and
               of a personal nature; (2) whether identification poses a risk of
               retaliatory physical or mental harm to the party seeking to proceed
               anonymously or even more critically, to innocent non-parties; (3)
               whether identification presents other harms and the likely severity of
               those harms, including whether the injury litigated against would be
               incurred as a result of the disclosure of plaintiff’s identity; (4) whether
               the plaintiff is particularly vulnerable to the possible harms of
               disclosure, particularly in light of his age; (5) whether the suit is
               challenging the actions of the government or that of private parties;
               (6) whether the defendant is prejudiced by allowing the plaintiff to
               press his claims anonymously, whether the nature of that prejudice (if
               any) differs at any particular stage of the litigation, and whether any
               prejudice can be mitigated by the district court; (7) whether the
               plaintiff’s identity has thus far been kept confidential; (8) whether the
               public’s interest in the litigation is furthered by requiring the plaintiff
               to disclose his identity; (9) whether, because of the purely legal nature
               of the issues presented or otherwise, there is an atypically weak public
               interest in knowing the litigants’ identities; and (10) whether there are
               any alternative mechanisms for protecting the confidentiality of the
               plaintiff.

Id. at 190 (alterations, ellipses, quotation marks, and citations omitted). See also Doe v. City of New


                                                      1
           Case 1:21-cv-02806-LAK Document 4 Filed 04/01/21 Page 2 of 4




York, No. 19-cv-9338, 2021 WL 964818, *2 (S.D.N.Y. Mar. 15, 2021) (noting same).

       Each of the factors, except for the fourth one, favors pseudonymity:

(1)    whether the litigation involves matters that are
       highly sensitive and of a personal nature

       Because this case concerns the wish of Plaintiff, John Doe (“Doe”), to engage in an action that

a large segment of society views as morally, socially, and biologically repugnant, and because

publication of Doe’s identity would likely reveal the human with whom Doe wishes to engage in that

action, this factor favors pseudonymity, and does so with particular strength.

(2)    whether identification poses a risk of retaliatory physical
       or mental harm to the party seeking to proceed anony-
       mously or even more critically, to innocent non-parties

       Because a large segment of society views the action in which Doe seeks to engage, and for

which he seeks to have recognized as Constitutionally protected, as morally, socially, and biologically

repugnant, and because publication of Doe’s identity would likely reveal the human with whom Doe

wishes to engage in that action, i.e., a human who is an innocent non-party, this factor favors

pseudonymity, and does so with particular strength (the use of the male-gender pronoun, and the use

of a common male pseudonym, are for convenience and are not intended to convey Doe’s gender).

(3)    whether identification presents other harms and the likely severity
       of those harms, including whether the injury litigated against would
       be incurred as a result of the disclosure of plaintiff’s identity

       Because a large segment of society views the action in which Doe seeks to engage, and for

which he seeks to have recognized as Constitutionally protected, as morally, socially, and biologically

repugnant, Doe, and the human with whom Doe wishes to engage in that action, would almost

certainly face a significant degree of social ostracization, this factor favors pseudonymity.

(4)    whether the plaintiff is particularly vulnerable to the possible
       harms of disclosure, particularly in light of his age

       Doe does not believe that this factor favors pseudonymity.

                                                  2
            Case 1:21-cv-02806-LAK Document 4 Filed 04/01/21 Page 3 of 4




(5)      whether the suit is challenging the actions
         of the government or that of private parties

         Because this action is challenging the actions of the government, this factor favors

pseudonymity. See Doe v. Townes, No. 19-cv-8034, 2020 WL 2395159, *5 (S.D.N.Y. May 12,

2020).

(6)      whether the defendant is prejudiced by allowing the plaintiff
         to press his claims anonymously, whether the nature of that
         prejudice (if any) differs at any particular stage of the litigation,
         and whether any prejudice can be mitigated by the district court

         There is no reason to believe that Defendant would be prejudiced by allowing Doe to proceed

pseudonymously. Therefore, this factor favors pseudonymity.

(7)      whether the plaintiff’s identity has
         thus far been kept confidential

         Because Doe’s identity has thus far been kept confidential, this factor favors pseudonymity.

(8)      whether the public’s interest in the litigation is furthered
         by requiring the plaintiff to disclose his identity

         Although the public has an interest in the issues that this action raises, the satisfaction of that

interest does not depend upon the public’s knowledge of the identity of the plaintiff. Therefore, this

factor favors pseudonymity.

(9)      whether, because of the purely legal nature of the
         issues presented or otherwise, there is an atypically
         weak public interest in knowing the litigants’ identities

         Because the issues that this action raises are primarily legal, there is an atypically weak public

interest in knowing Doe’s identity. Therefore, this factor favors pseudonymity.

(10)     whether there are any alternative mechanisms
         for protecting the confidentiality of the plaintiff

         Because there do not appear to be any alternative mechanisms for protecting the

confidentiality of Doe, this factor favors pseudonymity.


                                                     3
           Case 1:21-cv-02806-LAK Document 4 Filed 04/01/21 Page 4 of 4




                                            CONCLUSION

        Plaintiff respectfully requests that this Court permit Plaintiff to proceed pseudonymously, and

grant, to Plaintiff, any further relief that is just and proper.

Dated: April 1, 2021

                                                                   Respectfully submitted,

                                                                    s/ Todd C. Bank
                                                                   TODD C. BANK,
                                                                    ATTORNEY AT LAW, P.C.
                                                                   119-40 Union Turnpike
                                                                   Fourth Floor
                                                                   Kew Gardens, New York 11415
                                                                   (718) 520-7125
                                                                   By Todd C. Bank

                                                                   Counsel to Plaintiff




                                                     4
